1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    Designated Counsel for Service
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814
5    Attorney for Defendant
     ERIC STAGNO
6
7                             IN THE UNITED STATES DISTRICT COURT
8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA,                   )   Case No. 2:17-cr-163 TLN
                                                 )
10                         Plaintiff,            )   STIPULATION AND ORDER TO CONTINUE
                                                 )   APPEAL HEARING
11             v.                                )
                                                 )   Date; November 14, 2019
12   ERIC STAGNO,                                )   Time: 9:30 a.m.
                                                 )   Judge: Hon. Troy L. Nunley
13                         Defendant.            )
                                                 )
14
15
            Appellee United States of America, by and through its counsel of record, and appellant,
16
     by and through his counsel of record, Douglas J. Beevers, hereby stipulate to continue the
17
     Appeal Hearing from November 14, 2019 to November 21, 2019 at 9:30 a.m. before this Court.
18
     Dated: September 30, 2019                             Respectfully submitted,
19
                                                           HEATHER E. WILLIAMS
20                                                         Federal Defender
21                                                         /s/ Douglas Beevers
                                                           DOUGLAS BEEVERS
22                                                         Assistant Federal Defender
                                                           Attorney for Defendant
23                                                         ERIC STAGNO
24   Dated: September 30, 2019                             MCGREGOR W. SCOTT
                                                           United States Attorney
25
26                                                         /s/ Robert J. Artuz
                                                           ROBERT J. ARTUZ
27                                                         Special Assistant United States Attorney
                                                           Attorney for Plaintiff
28

     U!Unexpected End of Formula                     -1-
1                                                  ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Appeal Hearing shall be continued to November 21, 2019 at 9:30 a.m.
5
6    Dated: September 30, 2019
7
8
                                                             Troy L. Nunley
9                                                            United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     U!Unexpected End of Formula                      -2-
